UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 26, 2011 FUSIONTECH, INC. (Exact name of registrant as specified in its charter) Nevada 000-53837 26-1250093 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) No. 26 Gaoneng Street, High Tech Zone, Dalian, Liaoning Province, China (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (86) 0411-84799486 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.04 Triggering Events that Accelerate or Increase a Direct Financial Obligation of an Obligation under an Off-Balance Sheet Arrangement. On March 28, 2011, FusionTech, Inc. (the “Company”) executed several notes (the “Notes”) in connection with the closing of the third tranche of a private placement with accredited investors totaling an aggregate principal amount of $3,600,000.The Notes issued in the third tranche, in the aggregate principal amount of $664,000, became due and payable in full on September 26, 2011.The first tranche of Notes, which were issued on March 9, 2011 in a principal amount of $1,100,000 became due and payable in full on September 6, 2011 and the second tranche of Notes which were issued on March 21, 2011 in a principal amount of $1,836,000 became due and payable in full on September 19, 2011.The Notes bear interest at the rate of 8% per annum with interest and principal payable on the first to occur of certain events, including 180 days from the issuance of the Notes. As of September 26, 2011, the Company failed to pay the principal and interest due and payable on the Notes issued in the third tranche.As a result, the Company is in default under the Notes issued on March 28, 2011.The aggregate amount (principal and interest) then due and owing was $690,487.23. On September 12, 2011, the Company filed a Current Report on Form 8-K reporting that the first tranche of Notes, which were issued on March 9, 2011 in a principal amount of $1,100,000 and became due and payable in full on September 6, 2011, were then in default.On September 22, 2011, the Company filed a Current Report on Form 8-K reporting that the second tranche of Notes, which were issued on March 21, 2011 in a principal amount of $1,836,000 and became due and payable in full on September 19, 2011, were then in default.The Notes issued in the first and second tranches remain in default.As of the date of the respective defaults, interest began to accrue at an increased rate of 13% per annum.As of September 26, 2011, the aggregate amount (principal and interest) then due and owing under the first tranche was $1,151,473.97 and the aggregate amount (principal and interest) then due and owing under the second tranche was $1,913,816.22. The total aggregate amount (principal and interest) due and owing under all three tranches in default was $3,755,777.42 as of September 26, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUSIONTECH, INC. (Registrant) Date: September 30, 2011 By: /s/ Lixin Wang Name: Lixin Wang Title: Chief Executive Officer
